UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
ANGEL FLORES and EVA MELENDEZ,

                                   Plaintiffs,                    JUDGMENT
                                                                  CV 19-4685 (DRH)(AYS)
        - against -

BAY NURSERY CORP.,

                                    Defendant.
--------------------------------------------------------------X


        An Acceptance of Defendant’s Rule 68 Offer of Judgment having been filed by Plaintiffs

on May 1, 2020, accepting the Defendant’s April 24, 2020 offer to have judgment entered:

against Defendant and in favor of Plaintiff Angel Flores in the total amount of $16,746.67,

inclusive of all applicable taxes, liquidated damages and interest as of the date of acceptance;

against Defendant and in favor of Plaintiff Eva Melendez in the amount of $9,920.00, inclusive

of all applicable taxes, liquidated damages and interest as of the date of acceptance; and against

Defendant and in favor of Plaintiff’s counsel in the total amount of $13,333.33, inclusive of

attorneys’ fees, costs and disbursements as of the date of acceptance, it is

        ORDERED AND ADJUDGED that judgment is entered in favor of Plaintiffs Angel

Flores and Eva Melendez, and Plaintiff’s counsel against Defendant Bay Nursery Corp., in the

total amount of $40,000.00 as follows: in favor of Plaintiff Angel Flores and against Defendant

Bay Nursery Corp., in the total amount of $16,746.67, inclusive of all applicable taxes,

liquidated damages and interest as of the date of acceptance; in favor of Plaintiff Eva Melendez

against Defendant Bay Nursery Corp., in the amount of $9,920.00, inclusive of all applicable

taxes, liquidated damages and interest as of the date of acceptance; and in favor of Plaintiff’s

counsel and against Defendant Bay Nursery Corp., in the total amount of $13,333.33, inclusive
of attorneys’ fees, costs and disbursements as of the date of acceptance; and that this case is

closed.


Dated: May 5, 2020
       Central Islip, New York


                                                              DOUGLAS C. PALMER
                                                              CLERK OF THE COURT
                                                              By: /s/ James J. Toritto
                                                              Deputy Clerk




                                                 2
